Citation Nr: 1823995	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  07-33 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2016 rating decision by the Department of Veterans Affairs (VA) Evidence Intake Center in Janesville, Wisconsin.  

In January 2014, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record.

In May 2017, the Board denied entitlement to an initial rating in excess of 50 percent for PTSD and denied a rating in excess of 10 percent for right foot fracture.  

In December 2017, the Veteran appealed the May 2017 decision to the United States Court of Appeals for Veterans Claims (Court) where the Court granted a Joint Motion for Partial Remand (JMPR) where the parties indicated that the Board's decision with respect to all other claims of entitlement should not be disturbed.  The Court's Order vacated, in part, the May 2017 decision denying entitlement to an initial rating in excess of 50 percent for PTSD, and remanded the matter to the Board for consideration consistent with the terms of the joint motion.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDING OF FACT

The Veteran's PTSD was not shown to cause occupational and social impairment with deficiencies in most areas.




CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  With the initial rating assigned with the award of service connection for a disability, "staged" ratings to reflect distinct periods when different levels of impairment were shown are for consideration. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).

PTSD

The Veteran was granted service connection for PTSD by rating decision of May 2016 and assigned an initial rating of 50 percent disabling effective January 27, 2012, the date of original claim.  The Veteran disagrees with the assigned rating and asserts entitlement to a higher initial evaluation.  

The Veteran's PTSD has been rated under Diagnostic Code 9411, which is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

Under the General Rating Formula for Mental Disorders, a 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126.

The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130. While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran. VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-V). See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53,14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in September 2016 and therefore the claim is governed by DSM-V.

At the outset, the Board observes the argument raised in the December 2017 Joint Motion that, specifically, "the Board did not evaluate all of the revenant medical evidence related to Appellant's PTSD, including the January 3, 2016 psychiatry admission note reflecting his suicidal thoughts."  See JMPR p. 2.  On this basis, the parties agreed to move the Court to vacate the May 2017 Board decision to the extent that it denied entitlement to an initial rating in excess of 50 percent for PTSD.  

However, as will be discussed below, the Board observes that the Veteran's relevant mental health history, such as reported history of psychiatric hospitalization and reported suicide attempts from January 2016, were in fact recorded in the VA examinations of record and specifically considered by the examiners that evaluated the Veteran.

Turning to the evidence of record, the Veteran was afforded a psychiatric examination in July 2013.  On clinical interview, he reported symptoms of depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  He reported being employed working forty hours a week.  After evaluation, the examiner found that the Veteran did not meet the criteria for PTSD under DSM-IV and no diagnosis was provided for PTSD or any other psychiatric disorder.  In the rationale, the examiner indicated that the Veteran met "criteria for PTSD with the exception of clinically significant impact on social and occupational functioning."  The examiner remarked that the Veteran maintained a successful interpersonal relationship with his girlfriend, their son, her daughter, and friends.  The examiner indicated that the Veteran's social preferences had changed which evidenced mild avoidance behavior. See Initial PTSD Disability Benefits Questionnaire (DBQ) dated July 2013.

At a March 2016 VA PTSD examination, the Veteran was diagnosed with PTSD with mild alcohol use disorder under DSM-V criteria.  On clinical interview, the Veteran reported a history of psychiatric hospitalization in January 2016 and reported suicide attempts in January 2016.  He denied assaultive behavior due to a mental disorder.  Of note, the examiner observed that "suicidal and homicidal ideation, intent, and/or plan was denied based on today's interview."  The examiner observed that the Veteran was alert and cooperative.  The Veteran endorsed depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  The examiner determined that the Veteran had occupational and social impairment with reduced reliability and productivity.  See Initial PTSD DBQ dated March 2016.

In September 2017, the Veteran presented for another VA psychiatric examination. He reported being in a relationship and currently living with his three children, which he described as good relationships.  He also reported having a good relationship with a few friends and with his siblings.  The examiner noted the Veteran's relevant mental health history and treatment to include current counseling from VA and his reported hospitalization and suicide attempt in 2016. The examiner observed that the Veteran was cooperative throughout the evaluation, thought content was appropriate; no evidence of delusional thinking was noted.  The Veteran endorsed depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  Based on the examination, the examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress or symptoms controlled by medication.  The examiner also indicated that the Veteran "does not appear to pose any threat of danger or injury to self or others." See PTSD DBQ dated September 2017.

Upon review of the evidence, the Board finds that the preponderance of the evidence is against a finding of entitlement to an evaluation exceeding 50 percent at any time throughout the duration of the appeal.

As chronicled above, the Veteran clearly experienced psychiatric symptomatology as a result of his PTSD with symptoms such as depressed mood, anxiety, and chronic sleep impairment.  However, the record does not establish that his PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Thus, Board finds that the next higher rating of 70 percent is not warranted. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board acknowledges that the record reflects the Veteran's reported history of psychiatric hospitalization in January 2016 and reported suicide attempts in January 2016, as argued in the Joint Motion.  But as noted above, such relevant mental history was specifically considered and noted by the VA examiners that evaluated the Veteran.  The VA examiners consistently noted that at the time of the examination, the Veteran denied "suicidal and homicidal ideation, intent, and/or plan" and that he did not "appear to pose any threat of danger or injury to self or others." See March 2016 and September 2017 DBQ.  

Moreover, it is not just the presence of psychiatric symptoms that mandates the assignment of a higher rating, but rather, the Board must evaluate how the reported symptoms impact the Veteran's occupational and social functioning. Vazquez-Claudio, 713 F.3d at 117.  Here, the record simply does not establish that his PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

In this regard, the Board assigns significant probative value to the July 2013, March 2016, and September 2017 medical opinions of record that support the finding that the  Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity with symptoms that are adequately contemplated by the assigned 50 percent rating.
In fact, the Board observes an improvement in the Veteran's condition as reflected in the most recent examination in September 2017 where the examiner indicated only mild or transient symptoms, which is consistent with a 10 percent disability rating.  Moreover, the VA examiners consistently noted that the Veteran was cooperative, alert, with good hygiene, and logical thought processes.  The record does not show any episodes of disorientation, irritability with periods of violence, which is indicative of impaired impulse control, contemplating a 70 percent rating.  The Veteran further denied intent to act on hurting himself or others.  
 
Clearly, such findings are not consistent with a higher 70 percent rating which requires symptoms of obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene or an inability to establish and maintain effective relationships.

With regard to his occupational functioning, the record reveals that the Veteran worked forty hours a week, had periods of part-time work, and is current unemployed since July 2016.  Again, the 2017 examiner found that the Veteran's PTSD symptomatology resulted in occupational and social impairment with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress or symptoms controlled by medication.  His reported symptoms of depression, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting are not consistent with a higher rating.  Consequently, the Veteran's PTSD was not shown to cause occupational impairment with deficiencies in most areas.

Furthermore, contrary to the Veteran's assertions, at no time does the record reflect that he had an inability to establish and maintain effective relationships.  Rather, according to the Veteran, he has maintained good relationships with his three children, girlfriend, and also has relationships with his siblings and a few good friends.  Despite the Veteran's reported symptoms, the record shows that he is able to maintain relationship with family and friends and lives at home with a supportive family.  Thus, it cannot be concluded that the Veteran totally socially impaired.  

In short, the Board finds that the Veteran's symptoms during the entire appeal period do not impact his social and occupational functionality in such a way to result in social and occupational impairment with deficiencies in most areas.  

For these reasons, the Board finds that the Veteran's PTSD has not been manifested by symptomatology more nearly approximating the criteria for a 70 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The benefit-of-the-doubt doctrine is not for application, and an increased rating under this code is not warranted. See 38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.  

Other Considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for service-connected disabilities are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

For the Veteran's PTSD, as with all increased rating claims for psychiatric disorders, all psychiatric symptoms are contemplated by the rating criteria, because the criteria consider all psychiatric symptoms that impact occupational and social functioning.  As such, the schedular rating criteria by definition reasonably describes the Veteran's disability level and symptomatology, because the Board has reviewed all of his psychiatric symptoms and then weighed how they impact his occupational and social functioning.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Accordingly, the Board concludes that assigned schedular evaluation is adequate and referral for extraschedular consideration is not warranted for this claim.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


